NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



COREY BROWN,                              )
                                          )
            Appellant,                    )
                                          )
v.                                        )      Case No. 2D18-3657
                                          )
STATE OF FLORIDA,                         )
                                          )
            Appellee.                     )
                                          )

Opinion filed November 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen, Judge.

Corey Brown, pro se.




PER CURIAM.


            Affirmed.


CASANUEVA, LaROSE, and BADALAMENTI, JJ., Concur.